ORDER

PER CURIAM.
Appellant, Charles Lee ( “movant”), appeals the judgment of the Circuit Court of St. Louis County denying his Rule 24.035 motion for post-conviction relief after his plea of guilty to third offense stealing, RSMo section 570.040 (1994).
We have reviewed the briefs of the parties and the legal file and find that the judgment is not clearly erroneous. Rule 24.035(k). As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b). A memorandum explaining the reasons for our decision is attached solely for the use of the parties involved.